Citation Nr: 0000851	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-36 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE


Entitlement to waiver of recovery of an overpayment of 
chapter 30 educational assistance benefits in the amount of 
$553.34.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1996 decision of a Department of 
Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee), which denied the 
veteran's request for waiver of recovery of an overpayment 
chapter 30 educational benefits in the amount of $553.34.


FINDINGS OF FACT

1.  The appellant was paid an advance payment of Chapter 30 
education benefits in the amount of $553.34 for the Fall 1995 
quarter and the record shows that the veteran canceled 
registration prior to start of that quarter and did not 
attend courses for that same period.

2.  The appellant was overpaid education benefits in the 
amount of $553.34.

3.  The appellant was at fault in the creation of the 
overpayment of Chapter 30 education benefits.

4.  The Government's recovery of the indebtedness would not 
defeat the purpose of payment of Chapter 30 benefits.

5.  The record does not demonstrate that the appellant relied 
on VA benefits with the result that he relinquished a 
valuable right or incurred a legal obligation.

6.  Repayment of the debt to the Government would not deprive 
the appellant of basic necessities.

7.  Failure to make restitution would result in the 
appellant's unjust enrichment at the expense of the 
Government.



CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith in the 
creation of the overpayment but recovery of the overpayment 
of Chapter 30 education benefits, calculated in the amount of 
$553.34, would not be against equity and good conscience; 
therefore, waiver of recovery of the overpayment in the 
amount of $553,34 is denied. 38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an application for VA education benefits in 
August 1993.  An enrollment certification, received by VA in 
August 1993, shows that the veteran was enrolled for 12 
credits at The Ohio State University for the period from 
September 22, 1993 to June 10, 1994.

By letter dated in August 1993, the veteran was notified that 
he had been awarded Chapter 30 education benefits on the 
basis of full time enrollment beginning September 22, 1993.  
The veteran was advised that he was required to notify the VA 
and the school promptly of any change in enrollment.  The 
record also shows that the veteran was given an advance 
payment for full time enrollment for the period from 
September 1993 to March 1994.

A July 1995 enrollment certificate shows that the veteran was 
enrolled at The Ohio State University for the period from 
September 30, 1995 to June 1996.  In July 1995, the veteran 
requested an advance payment for the Fall 1995 quarter and he 
certified that he intended to register for 12 credit hours.  

An October 1995 VA Form 22-1999b, Notice of Change in Student 
Status, shows that the veteran received the advance payment 
in September 1995 and canceled registration prior to start of 
the quarter in September 1995.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 C.F.R. § 21.7070 (1999); see also 38 U.S.C.A. § 3014 (West 
1991).  VA will pay educational assistance to an eligible 
veteran while he is pursuing approved courses in a program of 
education.  38 C.F.R. § 21.7130 (1999).  As a result of the 
veteran's cancellation of his registration in September 1995, 
an overpayment of Chapter 30 education benefits in the amount 
of $553.34 was created.  

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A. § 5301(c) (West 1991); 38 C.F.R. § 
1.963(a) (1998).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  After reviewing the 
facts and circumstances of this case, the Board agrees with 
the RO's conclusion.  Therefore, waiver of the recovery of 
the overpayment is not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(a) (West 1991).  Nevertheless, 
before the recovery of this indebtedness from the appellant 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require him 
to repay this debt to the Government. 38 C.F.R. §§ 1.963, 
1.965 (1999).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side. The 
phrase "Equity and Good Conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

(3) Undue hardship. Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 C.F.R. § 1.965(a)(1999).

It is clear that the appellant, not the VA, was at fault in 
the creation on the debt in question, as the appellant was 
properly notified at the time he was awarded education 
benefits in August 1993 of the need to inform the VA when his 
educational status changed.  The veteran accepted an advance 
payment for Chapter 30 education benefits at the full time 
rate, yet he canceled the registration for the term beginning 
in September 1995.  The veteran retained government funds to 
which he was not entitled and the Board finds that the 
appellant was at fault with regard to the creation of the 
overpayment.

The second element pertains to the fault on the part of the 
VA, and a review of the record does not show that the VA was 
at fault in the creation of the overpayment. The RO made the 
advanced payment on the basis of the enrollment certificate 
dated in July 1995 indicating that the veteran was enrolled 
for 12 credit hours for the term beginning in September 1995.  
The veteran canceled the registration without notifying the 
VA.  Accordingly, the Board has determined no fault can be 
found on the part of the VA in this case.

As to the element of undue financial hardship, the appellant 
has asserted that repayment of the indebtedness in this case 
would result in financial hardship.  The veteran submitted a 
financial status report in November 1995 which showed that he 
was married with two dependent children.  He reported that he 
and his spouse had gross monthly income of $1,900 and net 
monthly income of $1,582.  He reported total monthly expenses 
of $1,540, including $310 per month for rent, $400 per month 
for food, $210 per month for utilities, $280 per month for 
child care and $340 monthly payments on installment contracts 
and other debts, including a car payment, a motorcycle 
payment, credit card payments and doctor's bills.  He 
reported installment contracts and other debts of $12,912.  
These included $7,253 owed for a motorcycle, $1,500 owed for 
a car, $1,355 owed to a doctor and $2,804 owed for other 
debt.  There was a reported balance of $42 per month. 

In May 1996, the veteran reported on the notice of 
disagreement, that his financial status had changed.  He 
indicated that he had the same debts but that he was now 
divorced.  He indicated that he was paying $300 per month in 
child support and earning $1000 per month.  In August 1996, 
the veteran reported on the substantive appeal that he was 
unable to afford to pay back the overpayment.  He reported 
income of only $116 a week and that his rent was $300 a 
month.  He asserted that he did not have enough money to buy 
groceries.  

By letter dated in April 1999, the RO requested the veteran 
to submit a new financial statement.  By letter dated June 
1999, the RO again requested that the veteran submit a new 
financial statement.  The veteran has not responded to those 
requests and a new financial status report has not been 
received.  

With respect to the element of undue financial hardship, the 
Board notes that the pertinent regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities.  Based on the income and expense information of 
record, the Board concludes that the veteran has not 
demonstrated that recovery of the debt would render him 
unable to provide for life's basic necessities.  The most 
recent income and expense information, reflected on the 
January 1995 financial status report, shows that the veteran 
had a surplus of $42 per month of income that could be 
applied toward repayment of the overpayment.  It is to be 
emphasized that this does not mean that some sacrifice on the 
part of the veteran will not be required.  However, absent a 
finding that the ability to provide for life's basic 
necessities would be endangered, it may not be held that 
financial hardship would result.  The Board also notes that, 
at that time, the veteran reported $340 for other debts; 
however, the debt to the government is of equal importance 
and there is no reason that the veteran should not accord the 
government the same consideration that he accords his private 
creditors.

The Board has considered the veteran's more recent assertions 
that repayment of the debt would create financial hardship.  
Although given the opportunity to submit a financial status 
report in support of his claim for waiver of recovery of the 
overpayment, he failed to do so.  Reviewing the financial 
information of record, the Board does not find that requiring 
the appellant to repay the indebtedness in this case would 
not deprive the appellant of basic necessities.  The Board 
notes further that the record also does not reflect that the 
appellant relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on these additional 
benefits. 38 C.F.R. § 1.965(a).  The effect on the 
appellant's financial situation, however, is but one factor 
for consideration and is not dispositive of the issue on 
appeal, in and of itself.

The Board finds that failure to make restitution would result 
in unfair gain to the appellant because he received monetary 
benefits to which he was not entitled.  The VA made the 
advance payment of benefits based on veteran's promise to 
attend school, when in fact he canceled his registration to 
attend classes.  He, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a result of his 
own fault would constitute unjust enrichment.

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose is not 
defeated as the appellant is not entitled to the advance 
payment because he canceled his registration and did not 
attend the courses beginning in September 1995.

The Board has weighed the evidence and concludes that the 
preponderance of the evidence is against the appellant and 
entitlement to waiver of recovery of Chapter 30 educational 
assistance benefits in the amount of $553.34 is not 
warranted.  38 U.S.C.A. § 5107.  The Board finds that the 
facts of this case demonstrate that recovery of the 
overpayment would be not against the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of 
chapter 30 educational assistance benefits in the amount of 
$553.34 is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

